﻿At the outset, let me convey to you, Sir, my warm and heartfelt congratulations on your election 
as President of the General Assembly at its forty-fifth session. Your experience 
and wisdom guarantee the success of our endeavours. I would also like to convey 
our delegation's appreciation to General Garba  who so efficiently guided our 
proceedings at the forty-fourth session. 

We reiterate our welcome to the newly born Republic of Namibia as an 
independent State, thus putting an end to one of the most conflict-laden and unfair 
situations in recent history. We also welcome the Principality of Liechtenstein as 
a new State member of our Organization, and we reassure its delegation that we are 
willing to co-operate with it in the common purposes that guide our presence in the 
United Nations. 

During the past year we have witnessed fundamental transformations in 
international relations. The far-reaching changes that have taken place in the 
countries of Eastern Europe and the commendable improvement in East-West relations 
have made it possible to join international Public opinion in forecasting the end 
of the cold war. 


The reunification of Yemen has taken place. In a few days we shall witness 
the unification of Germanys, which will put an end to the painful period of division 
of its people and will solve this most glaring of the remaining issues of the Second 
World War in Europe. We hope that in a not-too-distant future the presence of 
Korea will further strengthen the universality of our Organisation. 

We are also witno8sing the realisation of the hope for an end to racism and 
discrimination in South Africa, the achievement of progress towards solving many 
complex situations in South-East Asia and an almost complete return to democratic 
rule in Latin America. These are all signs of the strengthening of the United 
Nations, beginning with detente and the end of the policy of opposing blocs. They 
also imply a renewal in the practices of United Nations organs and a return to the 
spirit of San Francisco, free of ideological content exemplified by an age of 
confrontation that we have already left behind. Here, we can but pay a special tribute 
to Secretary-General Peres de Guellar, whose untiring efforts have contributed in 
large measure to those achievements. 

History, however, is not linear. The enormous progress made by the international community during this past year in reconstituting the spirit of San 
Francisco has met a violent challenge. The invasion of Kuwait by Iraq has darkened  the light of this new era. 

The Argentine people, together with the international community, is deeply 
concerned and afflicted by this episode born of aggression and of disregard for the 
most fundamental rules of international coexistence. My Government condemns Iraq's 
aggression and, in conformity with Security Council resolutions, demands the 
immediate and unconditional withdrawal of Iraqi troops from Kuwait and the 
restoration of the authority of the legitimate Government of that country. 

Another source of concern is the situation in which the Kuwaiti people and the 
hundreds of thousands of foreign refugees in the area find themselves. My 
Government urges Iraq to apply the 1949 Geneva Conventions and the 1977 Additional 
Protocols regarding the protection of civilian persons in time of war and to permit 
immediately all foreigners who wish to do so to leave Kuwait and Iraq. 

However, we believe that these expressions are not enough, because we face a 
new fact: the first challenge to the order that has emerged since the ending of 
the cold war. This is a challenge that takes us back to a Past we wish to leave 
behind - a past based on confrontation and the use of force which severely hampered 
the functioning of our Organisation. 

This is why we are opposed to those who propose aggression and terrorism, and in so doing we  favour the implementation of the operative mechanisms envisaged in 
the Charter as the sole safeguard for the less powerful countries and as the
guarantee of peace for the international community. 

It is in that context that my Government has decided to send a force, which 
will join the international undertaking aimed at securing the implementation of 
United Nations resolutions imposing sanctions against Iraq for its invasion of 
Kuwait. 

This action in the part of my government confirms its resolves to assume fully its international commitments. In the building of the post-cold-war world, all members of the international community, without exception, are responsible for keeping international peace and security, in accordance with the spirit and the letter of the charter. 

Our endorsement of the principle of the peaceful settlements of disputes applies to another issue, one whose importance for my country is well known. I refer to the question of Maldivas islands. As the General assembly is aware my country has restored diplomatic relations with the United Kingdom, thus initiating the process of normalization that is already bearing fruit.
This new situation is possible thanks to the political decision of President Menem to come to an agreement with the British government on a formula that protects the sovereign rights of Argentina
over the Malvinas, South Georgia, and South Sandwich islands, which cannot be relinquished. Its implementation enables us to advance in the strengthening of our bilateral relations while we search for ways and means to solve existing differences. The Argentina government
believes that this new climate between the two countries must also facilitate, at the appropriate time, the resumption of negotiations on sovereignty repeatedly called for by the General Assembly.

Meanwhile, both countries need to work out special and creative arrangements which, while adequately taking into account the interests of the islanders, will permit cooperation between the Argentine continental territory and the islands. This would allow us to solve the existing lack of contact, which is anachronistic and inconsistent with the current atmosphere of good will in the relations between Argentina and the United Kingdom. 

The Argentina government once again expresses its political will to put an end to this situation of isolation and to comply fully with the General Assembly resolutions on the Malvinas Islands.

The solution reached in political situations of conflict provides clear  evidence that organization is fulfilling its ideas of peace and co-operation. My government is convinced that the United Nations can help to bring about a peaceful settlement of the international conflicts that still exist. 

The new international situation will allow the organization to plan a relevant 
role in the conflicts in the western Sahara and Cambodia. Special mention should
be made on the positive efforts of the five permanent members of the Security Council 
in preparing the peace plan for Cambodia. 

However, we are concerned that, in spite of the countless efforts and the progress achieved 
towards the peaceful settlement of many regional conflicts, the international community is still in doubt because it has not found a peaceful, just and lasting solution to the question of Palestine. My government, which has joined in the efforts of the international community to find a peaceful and comprehensive solution to this question, considers that the United Nations should not fail to take advantage of the unique opportunity offered by the present international situation, so as to enable the Palestinian people to achieve the recognition and exercise of its legitimate rights through a just and negotiated solution. 

Co-operation and dialogue must prevail over any other objective, so that all states of the region may be able to live together in peace and harmony. In addition, we believe that in order for Israel to realize that the United nations promoting a just an unbiased solution, it would be advisable to forgo the offending references based on analogies between Zionism and racism that emerge in times of confrontation and contribute little to the search for a constructive dialogue. 


The process of democratic reform in Latin America will determine the role of 
that region in the new course of world events. The establishment of newly elected 
governments in Chile and Nicaragua, and the negotiations between the Government of 
El Salvador and the rebel forces since the agreements arrived at in Geneva in 
April, confirms this tread towards democracy , tolerance and political pluralism. At the  
same time, we observe more and more often the far-reaching process of 
economic reform and renewed initiatives for integration on the part of the Latin 
American countries and of America as a whole, which allow us to hope that the 
nations of this continent will move in the direction of development, modernization 
and international security. 

Argentina gives special relevance to the challenge implied in the commitment assumed with Brazil  to structure a common market to be completed towards the end of 1994.  
We are striving to ensure that this initiative  will involved other sister states of Latin America also. 

In a world that is constantly shrinking  as a result of technological progress, generating an international system that is increasingly interdependent and complex, 
there is a need for transparent foreign policy actions that will generate trust in 
relations between states. These relations must adapt to the fundamental changes in the political and economic criteria that prevail in the world. Whereas at the 
political level we see that there is a irreversible tendency to reaffirm human  
rights and pluralism, as against dictatorship and authoritarianism, which are 
irreparably on the decline, at the economic level we see the reopening of markets 
as against State interventionism and protectionism. 

The domestic policy decisions adopted by the Government of my country since 
mid-1989 coincide with these profound international changes, pursuing as they do 
the strengthening of freedom and democracy, on the one hand, and the economic reform and the opening up of our economy on the other, all in order to fit 
politically and economically into the new international reality. 


In this new context, at the international level there prevails a clear 
tendency to reform paralysing State structures to allow the demonopolization and
deregulation of economic activities and to create a competitive, productive system 
as an indispensable basis for development. 



Our Government joins in these trends with the firm resolve to become an 
integral part of the global economy, in order to put an end to marginality and the dead 
end of increasing indebtedness without development. This calls for an 
adjustment of our rules of the game in order to reverse stagnation, making the 
country a recipient of capital that may act as a dynamic force for our human and 
natural resources. 



Two systems were born in the post-war period, systems to which my country has adhered and 
which should, in its opinion, be strengthened. I refer to the ones 
born in san Francisco and Bretton Woods, which reinforce each other‘, since peace 
and security are the basic requirements for stability and economic growth. 

However, the confrontation between the two super-Powers prevented the two 
orders from fully working. Today, the generalized accession of the socialist 
economies to the main international financial institutions and the end of the cold 
war are opening up a new chapter in the future of international co-operation, 
making it possible to envision the configuration of one world, increasingly 
integrated and co-operative. 

In this context, we look toward an international trading system, free of distortions and barriers, one that may allow all members of the international community to become part of the global economy, according to their potential and possibilities. In this connection, the practice of subsidising the production and export of agricultural products - which is seriously affecting the efficient producer countries - must be avoided. 

My country is taking part in the ongoing negotiations of the General 
Agreement on Tariffs and Trade (GATT), in the belief that on them depends to a 
great extent the multilateral solution to the expanding current trade conflicts and 
the future of international economic co-operation. In the economic field also we 
are facing a conflict between the law of the stronger, with a return to the trade 
wars of the period between the wars, on the one hand, and, on the other, 
multilateral agreements that reinforce the Bretton Woods system. 

In the last few years the increasing need for co-operation between countries and their interdependence in respect of problems that transcend national boundaries 
and demand broader and more co-ordinated responses -problems such as the 
environment, human rights and drugs, have become characteristic of the 
international system and offer a fertile context for international co-operation and 
thy work of our Organization. 

Environmental considerations make it necessary to identify models which can be 
sustained without depleting the resources that feed them. We are fully aware of 
the need to take, at the national level, every step that will ensure that future 
generations enjoy the resources we have received. We also know that in many cases national efforts will not be enough in themselves, and we are trying to find, 
especially at the regional level, a way to implement concerted and effective 
conservation initiatives. Some serious problems, which have not, in general, been 

caused by the developing countries , are of a global nature, and we are committed to 
the common effort to halt deterioration and bring about environmental recovery. 

The Conference on Environment and Development, whose preparatory work is under 
way, will be a favourable arena in which to demonstrate the new spirit of 
co-operation that is needed to solve shared problems. 

Illicit trafficking in drugs can be affectively controlled only if all members 
of the international community act in  a concerted fashion toward that end; in this 
respect, my country has endorsed the political declaration and global plan of 
action adopted during the seventeenth special session of the General Assembly 
devoted to the question of narcotic drugs. 

The individual and collective dimensions of human rights are complementary, 
and come together for the benefit of human beings in such a way that civil and 
political rights are as important as economic, social and cultural rights. we are 
convinced that the former are no more  important than the latter - and indeed no
less important - and that the exercise of some cannot serve as a pretext for 
denying the exercise of others. 

The serious events that have taken place in recent weeks have created a 
historical emergency, and we must therefore co-operate vigorously to make a world 
which is safer in its search for peace. On this global scene, our Organisation has 
a crucial role to play; we already possess the necessary structures for discussion, 
and all we have to do is adapt the existing executive mechanisms. We must rely on 
our collective imagination in order to find the fastest and safest way to that end. 

we are witnessing renewed dynamism in the Security Council, which is 
undoubtedly the result of a new philosophy of co-operation on the part of the 
super-powers in respect of regional and international conflicts. It is imperative 
for the work of the Council to be strengthened in an atmosphere free of mistrust and confrontation. 

Once again, today the eyes of all the peoples of the world are on this forum, 
aware and hopeful that the Organisation can contribute towards the creation of a  safer and more just world. This century has seen played out countless wars and 
conflicts which made us doubt whether the principles of the Charter could be 
enforced and whether it was possible to leave future generations a world free of 
the scourge of war, a world in which the fundamental rights of man, the dignity and 
value of the human person and the equality of rights between men and women and 
nations great and small would be in force and observed. In the final years of this 
century, the international community cannot fail to take up the challenge of 
putting into practice the ideals of the founders of organisation.
